           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

SHAUL SHIRHASHIRIM
ADC #140176                                              PLAINTIFF

v.                    No. 5:19-cv-11-DPM-JJV

JAMES GIBSON, Warden, Varner
Unit; WALTER WASHINGTON,
Lieutenant, Varner Unit; and
WENDY KELLEY, Director,
ADC Central Office                                    DEFENDANTS

                               ORDER
     Unopposed partial recommendation, NQ 8, adopted.      FED.   R. CIV.
P. 72(b) (1983 addition to advisory committee notes). Shirhashirim's
claims against Kelley and his equal protection claim against Gibson are
dismissed without prejudice.
     So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge
